


GIBRALTAR INDUSTRIES, INC.
MANAGEMENT STOCK PURCHASE PLAN


_____________________________


First Amendment to
Fourth Amendment and Restatement
______________________________


Effective as of May 19, 2005, Gibraltar Industries, Inc., a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York (the “Company”)
established the Gibraltar Industries, Inc. 2005 Equity Incentive Plan (the
“Prior Omnibus Plan”) to enable the Company to grant awards of equity based
compensation to its employees and to non-employee directors, consultants and
service providers.


In addition, effective as of May 19, 2005, the Company established the Gibraltar
Industries, Inc. Management Stock Purchase Plan (as amended, the “Plan”) to set
forth a uniform set of principals under which certain of the Company’s
management employees would be permitted to purchase Restricted Stock Units which
the Company is authorized to issue pursuant to the Prior Omnibus Plan.


Pursuant to the terms of the Plan and the Prior Omnibus Plan, the Plan is to be
treated as an instrument evidencing the grant of an Award under the Prior
Omnibus Plan.


The Company has adopted and the stockholders of the Company have approved the
adoption of a new equity based incentive compensation plan known as the
Gibraltar Industries, Inc. 2015 Equity Incentive Plan (the “Omnibus Plan”). In
connection with the company’s establishment of the Omnibus Plan, the Company has
also adopted a new management stock purchase plan known as the Gibraltar
Industries, Inc. 2015 Management Stock Purchase Plan (the “New MSPP”). Pursuant
to the terms of the Omnibus Plan and the New MSPP, the New MSPP is to be treated
as an instrument evidencing the grant of an Award under the Omnibus Plan.


In connection with the Company’s adoption of the Omnibus Plan, the Company has
amended the Prior Omnibus Plan to provide that no further Awards will be
permitted under the terms of the Prior Omnibus Plan, other than Awards which
will be made pursuant to elections made by the Company’s Employees to defer a
portion of their Base Salaries under the terms of the Plan for the 2015 calendar
year and Awards which will be made pursuant to elections made by the Company’s
Directors to defer a portion of their meeting fees under the terms of the Plan
for the 2015 calendar year.


The Company desires to amend the Plan to provide that, except for Restricted
Units which are to be credited to the Accounts of Employees pursuant to
elections made by such Employees to defer a portion of their Base Salaries under
the terms of the Plan for the 2015 calendar year and Restricted Units which will
be credited to Accounts of Directors pursuant to elections made by the Company’s
Directors to defer a portion of their Director Fees under the terms of the Plan
for the 2015 calendar year, no further Restricted Units will be credited to the
Accounts of Participants effective as of May 7, 2015.


In connection with the foregoing, the Company hereby adopts the following as the
First Amendment to the Fourth Amendment and Restatement of the Gibraltar
Industries, Inc. Management Stock Purchase Plan effective as of May 7, 2015:


1.    Capitalized terms that are not defined herein shall have the meanings
assigned to such terms in the Plan.






--------------------------------------------------------------------------------




2.    The Plan is hereby amended to the full extent necessary to provide that:
(1) except for Restricted Units which are to be credited to the Accounts of
Participants, in the case of Participants who are Eligible Employees, pursuant
to elections made to defer any portion of their Base Salary for the 2015
calendar year and, in the case of Participants who are non-employee Directors,
pursuant to elections made to defer any portion of their Director Fees for the
2015 calendar year, no additional Restricted Units shall be credited to the
Accounts of Participants based on elections made by Participants to defer any
portion of their respective Base Salaries, annual Bonus or Director Fees; (2)
all rights of Participants to receive payment for Restricted Units credited to
the Accounts of such Participants, as such rights are provided for under the
terms of the Plan, shall continue in full force and effect on and after the date
hereof; and (3) effective as of January 1, 2016, except for Restricted Units
which may be required to be credited to the Accounts of Participants pursuant to
the anti-dilution provisions of Section 6.03 of the Plan, no further Restricted
Units shall be credited to the Accounts of any Participants under the terms of
the Plan.


3.    Except as amended pursuant to the provisions of Section 2 above, the
provisions of the Plan shall continue in full force and effect following the
date hereof.


IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this First Amendment
to the Fourth Amendment and Restatement of the Gibraltar Industries, Inc.
Management Stock Purchase Plan to be executed as of this 7th day of May, 2015.


                    


 
GIBRALTAR INDUSTRIES, INC.
 
 
 
By:
/s/ Paul M. Murray
 
 
Paul M. Murray
 
 
Senior Vice President of Human Resources
 
 
and Organizational Development









